                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:07-CR-00045-RJC
USA                                         )
                                            )
   v.                                       )               ORDER
                                            )
ANTHONY EUGENE BOYD                         )
                                            )

        THIS MATTER is before the Court on the defendant’s motions for a

sentence reduction under the First Step Act of 2018, (Doc. Nos. 75, 81), and the

government’s response in support, (Doc. No. 82).

        The defendant’s request for relief, and the government’s concession, is

predicated on the holding by the United States Court of Appeals for the Fourth

Circuit that a violation of 21 U.S.C. § 841(b)(1)(C) is a “covered offense” under the

Act. (Doc. No. 81: Supplemental Motion at 3; Doc. No. 77: Response at 3; Doc. No.

82: Response at 3) (citing United States v. Woodson, 962 F.3d 812 (4th Cir. 2020)).

However, the United States Supreme Court has granted certiorari in a case

presenting the same issue. See Terry v. United States, 20-5904 (Jan. 8, 2021).

        IT IS, THEREFORE, ORDERED that the defendant’s motions are held in

abeyance pending a decision by the Supreme Court in Terry.

 Signed: May 24, 2021
